UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K /A Amendment No. 1 ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 Commission file number:005-86954 FIREMANS CONTRACTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-0811315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oop 820 N Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 475-1479 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None Not Applicable Securities registered pursuant to Section12(g) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.001par value Not Applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities.YesoNoþ 1 Indicate by check mark if the registrant is not required to file reports pursuant to Section13 of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoþ The aggregate market value of voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter – $694,700. The number of shares of the registrant’s Common Stock, par value $0.001, outstanding on October 10, 2013, was 27,856,885. The number of shares of the registrant’s Class A Convertible Preferred Stock, par value $1.00, outstanding on October 10, 2013, was 250,000. The number of shares of the registrant’s Class B Convertible Preferred Stock, par value $.001, outstanding on October 10, 2013, was 5,000,000. 2 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-K/A to our Annual Report on Form 10-K for the year ended June 30, 2013 (the “Form 10-K”), which was originally filed with the Securities and Exchange Commission on October 16, 2013, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-K formatted in eXtensible Business Reporting Language (XBRL): (i) the Balance Sheets as of June 30, 2013 andJune 30, 2012, (ii) the Statements of Operations for the fiscal years endedJune 30, 2013 and 2012, (iii) the Statements of Stockholders' Deficit for the fiscal years ended June 30, 2013 and 2012, (iv) the Statements of Cash Flows for the fiscal years ended June 30, 2013 and 2012 and (v) the Notes to Financial Statements. No other changes have been made to the Form 10-K. This Amendment does not reflect events that have occurred after the October 16, 2013 filing date of the Form 10-K, or modify or update the disclosures presented therein, except to reflect the amendment described above. 3 PARTIV ITEM15.EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a)The following documents are filed as part of this annual report: (1)Financial Statements All financial statements of the Registrant as set forth under Item8 of this Annual Report on Form10-K. (2)Financial Statement Schedules All financial statement schedules have been omitted because they are not applicable or not required, or the information required thereby is included in the consolidated financial statements or the notes thereto included in this annual report. (3)Exhibits Each exhibit identified below is filed with this annual report. Exhibits designated with an “*” are filed herewith. Exhibit No. Description Articles of Incorporation of Registrant (1) Bylaws of Registrant (1) 31.1* Certification Pursuant to Rules 13a-14(a) and 15d-14(a) Under the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certification Pursuant to Rules 13a-14(a) and 15d-14(a) Under the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32* Certification Pursuant to Section 902 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) 99.2* Temporary Hardship Exemption 101.INS** XBRL INSTANCE DOCUMENT 101.SCH** XBRL TAXONOMY EXTENSION SCHEMA 101.CAL** XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF** XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB** XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE** XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE * Previously filed. ** Furnished herewith. 4 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Worth, State of Texas, onOctober 23 ,2013. FIREMANS CONTRACTORS, INC. By: /s/Renee Gilmore Name: Renee Gilmore Title: CEO, President and Director Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on behalf of the registrant and in the capacities indicated on October 23 , 2013. Signature Title /s/ Renee Gilmore CEO, President andDirector Renee Gilmore (PrincipalExecutiveOfficer) /s/ Nikolay Frolov Chief Financial OfficerandDirector Nikolay Frolov (Principal Financial and Accounting Officer) /s/ Aaron Gilmore Chief Operations OfficerandDirector Aaron Gilmore SUPPLEMENTAL INFORMATION: NO ANNUAL REPORT OR PROXY MATERIAL WAS SENT TO SECURITY HOLDERS DURING THE LAST FISCAL YEAR, AND NO SUCH REPORT OR MATERIAL IS EXPECTED TO BE SENT IN THE CURRENT FISCAL YEAR. 5 INDEX TO EXHIBITS Exhibit No. Description Articles of Incorporation of Registrant (1) Bylaws of Registrant (1) Amendment toArticles of Incorporation (2) Amendment toArticles of Incorporation (3) Amendment toArticles of Incorporation (4) Certificate of Designation (2) Certificate of Designation (3) 31.1* Certification Pursuant to Rules 13a-14(a) and 15d-14(a) Under the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2* Certification Pursuant to Rules 13a-14(a) and 15d-14(a) Under the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32* Certification Pursuant to Section 902 of the Sarbanes-Oxley Act of 2002 (Subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) 2011 Employees/Consultants Stock Compensation Plan (2) 99.2* Temporary Hardship Exemption 101.INS** XBRL INSTANCE DOCUMENT 101.SCH** XBRL TAXONOMY EXTENSION SCHEMA 101.CAL** XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF** XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB** XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE** XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE 1. Incorporated by reference to the Company's Registration Statement on Form S-1 as filed with the SEC on September 15, 2010. 2. Incorporated by reference to the Company's Annual Report on Form 10-K as filed with the SEC on September 28, 2011. 3. Incorporated by reference to the Company's Current Report on Form 8-K as filed with the SEC on July 12, 2012. 4. Incorporated by reference to the Company's Current Report on Form 8-K as filed with the SEC on August 8, 2012. * Previously filed. ** Furnished herewith. 6
